Exhibit 4.1 FIRST SUPPLEMENTAL INDENTURE This First Supplemental Indenture, dated as of December 9, 2009 (this “FirstSupplemental Indenture”), is by and among BCF Cards, Inc., a Virginia corporation (“BCF Cards”), Burlington Coat Factory of Hawaii, LLC, a Hawaii limited liability company (“BCF Hawaii”), Burlington Coat Factory of Mississippi, LLC, a Mississippi limited liability company (“BCF Mississippi”), Burlington Coat Factory of Montana, LLC, a Montana limited liability company (“BCF Montana”), Burlington Coat Factory of Puerto Rico, LLC, a Puerto Rico limited liability company (“BCF Puerto Rico”), Burlington Coat Factory of Rhode Island, a Rhode Island limited liability company (“BCF Rhode Island”), Burlington Coat Factory of South Dakota, LLC, a South Dakota limited liability company (“BCF South Dakota”), Burlington Coat Factory of Vermont, LLC, a Vermont limited liability company (“BCF Vermont”), Burlington Coat Factory Warehouse of Edgewater Park, Inc., a New Jersey corporation (“BCFW Edgewater”), and Burlington Coat Factory of Wyoming, LLC, a Wyoming limited liability company (“BCF
